West, J.
(dissenting) : When the transaction between the plaintiff and the defendants came to a close the latter knew all that the former knew when he sent the criticized telegram. Whatever information he had withheld was now fully in possession of the defendants, who .then acted with their eyes wide open, and for them to say now that they should not pay the regular and ordinary commission because their agent had at a previous time undertaken to mislead them, is about the same as for one to refuse now to pay his grocer because at some former time in history he charged him more than 85 cents a dozen for eggs. A fraud that does not defraud, and much more — an attempt that does not succeed — does not rise to the dignity of a defense to a debt not only owed but acknowledged. In my judgment the plaintiff should recover the usual commission.